Title: From George Washington to Ludwell Lee, 26 April 1799
From: Washington, George
To: Lee, Ludwell



Dear Sir,
Mount Vernon 26th April 1799

Your occupation on Wednesday last, put it out of my power to speak to you without giving interruption to more important business than I am now about to communicate.
Having good information that some land which I hold on four mile run was much depredated on, I went up some short time ago to run round the Lines, and found the fact to be as reported; but

not being able to ascertain all the Corners—and those holding the adjacent Lands not being present, I forbore to re-mark any of the lines; but being desirous of doing this, & meeting with all the parties at the Election, monday next is fixed upon for this purpose; who have engaged to meet me at the beginning Corner of Adams’s Patent (under which I hold) by nine o’clock on that morning; where, & when, being informed that you have Land adjoining mine, I should be glad to meet you. As you may not know where this Corner is, I shall pass a little house at the junction of the Leesburgh Road (a widows) half an hour before nine on my way. With great esteem & respect—I am Dear Sir Yrs

Go: Washington

